Citation Nr: 0936300	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-06 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for pes planus. 

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a right eye 
disorder to include glaucoma, pre-retinol fibrosis, macular 
degeneration, pseudophakia and beepharitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from May 1945 to July 1946, 
from June 1947 to May 1950, and from May 1956 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran had requested a hearing in his March 2006 
substantive appeal.  However, such request was later 
withdrawn in a May 2009 communication.

The issue of entitlement to service connection for pes planus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that a right 
eye disorder, to include glaucoma, pre-retinol fibrosis, 
macular degeneration, pseudophakia and beepharitis, is 
causally related to the Veteran's service.

2.  The RO denied the service connection claim for pes planus 
in November 2000.  The Veteran did not appeal this decision.

3.  Since the prior, final denial for service connection for 
pes planus in November 2000, service records have been 
associated with the claim file.



CONCLUSIONS OF LAW

1.  A right eye disorder, to include glaucoma, pre-retinol 
fibrosis, macular degeneration, pseudophakia and beepharitis, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

2.  The November 2000 RO decision, which denied the Veteran's 
claim for service connection for pes planus, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence having been received, the claim 
for entitlement to service connection for pes planus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

It is noted that the instant decision grants the Veteran's 
request to reopen the claim of entitlement to service 
connection for pes planus.  Therefore, any VCAA deficiencies 
with regards to the request to reopen are harmless.  With 
respect to the claim of entitlement to service connection for 
an right eye disability, the Veteran was sent a notice letter 
in April 2005, before the adverse decision on appeal, that 
provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, an additional letter was sent in March 
2006 that explained how VA determines disability ratings and 
effective dates and the claim was subsequently readjudicated.  

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  No further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim on appeal, the Board 
finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claim.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

With respect to the second factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Here, the evidence does not indicate that the Veteran's 
claimed disability may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the Veteran with a medical 
examination absent a showing by the Veteran of a causal 
connection between the disability and service).  
Specifically, given the absence of documented treatment for 
an eye disability for over 30 years after discharge, the 
absence of credible statements of continuity of 
symptomatology, and the lack of reliable competent evidence 
suggesting a nexus between service and the Veteran's claim, a 
remand for a VA examination would unduly delay resolution, 
with no likely benefit flowing to the Veteran.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claim file contains the Veteran's 
post-service private treatment records and a statement from 
the Veteran's representative.  The Board has carefully 
reviewed the statement and concludes that no available 
outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, for each of the claims.

I. Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§  1110,1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  

With regard to the Veteran's claim for service connection for 
a right eye disorder, private medical treatment records show 
diagnoses of glaucoma, pre-retinol fibrosis, macular 
degeneration, pseudophakia, and blepharitis.  Therefore, 
current disability is established, satisfying the first 
element of a service connection claim.

Regarding in-service incurrence, service treatment records 
show that in September 1956 the Veteran was seen for 
complaints of pain over the eyeballs.  He also reported 
blurriness and stated that letters ran together.  It was 
noted that he had never had his eyes examined before.  After 
an examination, refractive error was noted and glasses were 
prescribed.  Additional in-service records note that the 
Veteran complained of pain in his eyes which was related to 
strain due to him doing a lot of work from near; refractive 
error continued to be noted and glasses were continued to be 
prescribed.  The remainder of the service treatment records 
are silent for complaints or treatment referable to the eyes 
and separation examination in February 1968 was normal.  The 
Veteran denied eye trouble in the corresponding report of 
medical history.  

Following separation from active service, eye treatment is 
first seen in private medical records dated from 2000 onward, 
and a November 1999 VA examination notes that he underwent 
cataract surgery in 1998.  This is three decades following 
the Veteran's separation from active service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In an August 2006 statement, the Veteran alleged that while 
in service he was loading Japanese rifles on board his ship 
and that one of the weapons dropped, hitting him in the right 
side of his face.  He stated that this resulted in several 
stitches and blurred vision.  

To the extent that the Veteran is contending to have 
experienced continuous eye symptoms since his active service, 
the Board acknowledges that he is competent to give evidence 
about his observable symptoms.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In the present case, while the Veteran has alleged an injury 
to his face in service requiring several stitches and causing 
blurred vision, the service treatment records are completely 
absent any injury to the face or eyes while in service.  
Indeed, as noted above, the only eye complaints in service 
related to aching associated with strain from overuse.  
Objectively, only refractive deficiencies were noted in 
service and separation examination was normal, with no 
subjective complaints.  
Moreover, it is noted that the Veteran did not raise a claim 
of entitlement to service connection for eye disability until 
2005, over 30 years after discharge.  Furthermore, he had 
requested service connection for other disabilities prior to 
this time.  If he had been experiencing continuous right eye 
symptomatology dating back to service, one would expect that 
the claim would have been raised much sooner.  Given these 
considerations, the Veteran's testimony as to continuous 
right eye symptoms is not found to be credible.  Accordingly, 
continuity has not here been established, either through the 
competent medical evidence or through his statements.  

The Board acknowledges the letter of May 2006 from the 
Veteran's private physician, Dr. A.P.D., wherein he states 
that the Veteran has a history of blunt trauma in service and 
that the trauma appeared to be contributing to his unilateral 
glaucoma of the right eye.  In this regard, it is within the 
Board's province to weigh the probative value of those 
opinions.  Guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  See Nieves-Rodriguez, 22 Vet. App. 
295, 302 (2008).  Furthermore, the Board observes that when a 
medical professional bases a conclusion solely on the 
uncorroborated recitation of medical history as given by the 
Veteran, such does not constitute competent medical evidence 
of a connection with service.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993).

In the instant case, the private physician based his opinion 
on the appellant's account of a blunt trauma to eye in 
service.  However, as noted above, service medical records 
are completely silent for any trauma to the eyes in service.  
Therefore, the opinion is based solely on the Veteran's 
unsubstantiated history and is therefore is not competent 
evidence.  

Moreover, the Board notes the private medical treatment 
records of February 2005 note diagnoses of glaucoma and 
macular degeneration, and note that nothing is seen in the 
eyes which is related to radiation.  Instead, the physician 
noted, all diagnoses are part of the aging process.  The 
Board finds this opinion to be more reliable as it was 
rendered by the treating physician after an examination of 
the Veteran and at the time that treatment was being 
rendered.  

Therefore, the Board finds that there is no reliable 
competent evidence of record that any of the Veteran's 
currently diagnosed right eye disabilities are due to 
service.  Instead, the reliable competent evidence of record 
indicates that at least some of the Veteran's eye 
disabilities are due to the aging process.  

The Board further notes that the in-service finding of 
refractive error constitutes a congenital or developmental 
defect which generally may not be service-connected as a 
matter of express VA regulation. 38 C.F.R. §§ 3.303(c), 4.9.  
In any event, based on the foregoing, no current chronic 
acquired eye disability has shown to be causally related to 
active service.

In conclusion, there is no support for a grant of service 
connection for a right eye disorder.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  New and Material

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

38 C.F.R. § 3.156 (c) states that notwithstanding any other 
section in this part, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. 

In the instant case, service connection for pes planus was 
denied in a rating decision of November 2000.  The Veteran 
did not appeal the decision and it became final.  

At the time of the prior denial, available service medical 
treatment records had been associated with the claim file.  
These included service treatment records for the Veteran's 
service from 1947 to 1968.  However, service treatment 
records for the Veteran's first period of active service from 
May 1945 to July 1947 had not been associated with the claim 
file at the time of the prior denial.  These service 
treatment records have since been associated with the claim 
file.  

Additional "relevant" SMRs are, by definition, considered new 
and material evidence.  See 38 C.F.R. § 3.156(c).  Therefore 
the claim for entitlement to service connection for pes 
planus is reopened.  

ORDER

Service connection for a bilateral eye disorder, to include 
glaucoma, pre-retinol fibrosis, macular degeneration, 
pseudophakia and beepharitis, is denied.

New and material evidence has been received to reopen a claim 
for entitlement to service connection for pes planus; to that 
extent only, the claim is granted.


REMAND

As noted above, the Veteran's claim for service connection 
for pes planus has been reopened.  

The Veteran claims that he had flat feet in service and has 
continued to have problems related to his flat feet since 
that time.  Service treatment records show that on physical 
examination in July 1946 the Veteran was noted to have pes 
planus.  Moreover, an examination in May 1950 notes moderate 
pes planus.  Neither notation indicated whether such pes 
planus was acquired or congenital.  The Veteran has alleged 
that he has continued to have problems with his feet since 
service.  He is competent to so state.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994)  Under these circumstances, the 
Board is of the opinion that an additional VA examination and 
medical opinion is necessary prior to a final adjudication of 
the issue of service connection for chronic low back and 
right shoulder disabilities.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and severity of any foot 
disability, to include pes planus, he 
may currently have.  The examiner 
should state whether a chronic 
disabling condition of pes planus 
preexisted active service.  If so, he 
should state whether it is at least as 
likely as not that it was aggravated 
(worsened beyond the natural 
progression of the disease) by service.  
If a chronic pes planus disability is 
not found to have preexisted active 
service then the examiner should state 
whether it is at least as likely as not 
that it was incurred as a result of 
active service.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner cannot respond to any 
portion of this inquiry without 
resorting to speculation, he should 
explain why a response would be 
speculative.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


